 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES BANKRUPTCY COURT
 9                          FOR THE WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
10

11    In re                                                  Case No. 20-10323

12    PHILIP P. BURNELL
                                                             NOTIFICATION THAT MARCH 26, 2020
13                                 Debtor.                   CREDITORS’ 341 MEETING WILL BE
                                                             HELD TELEPHONICALLY
14

15
              Chapter 7 Trustee, Nancy L. James, hereby files this statement notifying all creditors
16
     and parties in interest that the March 26, 2020, creditors’ section 341 meeting in this case
17   scheduled to take place at 10:30 a.m. PDT at the U.S. Courthouse in Seattle will now take place
18   telephonically. Any party in interest wishing to participate may call 1-866-707-2446 at 9:00
19   a.m. on March 26, 2020. The Participant Code to enter is 7204500#.
20             As there will be multiple parties on the line, every party calling into the meeting should
21   call in from a secure line with minimal background noise. Once a caller has connected to the
22   call, their phone should be placed on mute until their case has been called. When their case
23   has been called, parties should take their phone off mute and speak loudly into the telephone as
24   the trustee is making an audio recording of the meeting.
25            Debtors with counsel should be prepared to share photo identification and proof of

26   Social Security number by visual means with their counsel. Arrangements should be made with

27   debtor’s counsel prior to the start of the creditors’ meeting. Debtor’s counsel will be

28   responsible for confirming the validity of that identification by affirming on the record at the
     meeting that they have verified the Debtor’s identification.
     Notice of Telephonic Creditors Meeting- 1
                                                                                        Nancy L. James, Trustee
                                                                                         15008 – 63rd Drive SE
                                                                                        Snohomish, WA 98296
                                                                                                (425) 485-5541
Case 20-10323-TWD              Doc 16       Filed 03/21/20     Ent. 03/21/20 12:33:51   Pg. 1 of 2
 1            Debtors without counsel should be prepared to provide a scan, copy or photo of their
 2   photo identification and proof of Social Security number to their case trustee in advance of the
 3   meeting by email. Failure to provide such proof will result in continuance of the 341 meeting
 4   until proof of identification has been provided.
 5            The debtor and counsel must also have available a copy of the petition, schedules,
 6   statement of financial affairs, means test, plan, Rule 4002 Documents or any other case
 7   documents that the debtor may reasonably be questioned about during the 341 Meeting. The
 8   case trustee may also contact the debtor or counsel in advance of the meeting to identify
 9   specific documents to have available.
10            If the debtor or counsel will be unable to appear for the 341 Meeting by phone as set out
11   in this notice, or if the debtor requires an interpreter, please promptly contact the trustee in
12   advance of the meeting, in writing, at the email address below, to request a continuance of the
13   341 Meeting.
14
               Dated: March 20, 2020.
15

16
                                                               Respectfully submitted,

17
                                                               /s Nancy L. James
18
                                                               Nancy L. James
19                                                             Chapter 7 Case Trustee
                                                               njamestrustee@outlook.com
20

21

22

23

24

25

26

27

28


     Notice of Telephonic Creditors Meeting- 2
                                                                                         Nancy L. James, Trustee
                                                                                          15008 – 63rd Drive SE
                                                                                         Snohomish, WA 98296
                                                                                                 (425) 485-5541
Case 20-10323-TWD              Doc 16       Filed 03/21/20   Ent. 03/21/20 12:33:51      Pg. 2 of 2
